DETAILED ACTION
Response to Amendment
The amendment filed 4 March 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of claims 1, 3, 5-9, 11, 13, 15, 28, 30, 86, 88-90 & 92 under 35 U.S.C. 103 as being unpatentable over Einav et al (WO 2006/021952) and Wiig et al (2003/0229122 A1) is withdrawn solely due to the cancellation or amendment of the claims to recite the additional active step of measuring blood flow in the rIFG or dLPFC.  However, this rejection may be re-instated if Applicant amends the claims to overcome the new matter rejection below.

The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for new matter is withdrawn due to the amendment of this claim.

Applicant's arguments filed 3/04/21 have been fully considered but they are not persuasive.  Importantly, it is noted that the submitted specification is how the Examiner determines proper basis for adding new claim limitations; not any published document with paragraph #s.  In other words, the Examiner cannot determine proper basis for new claim amendments because the submitted specification on 6/25/19 describes no paragraph #s.  Nor does any reference to other publications, as referenced on page 10 of the response (i.e., Drobyshevesky (2006)), justify new amendments to the claims.  It is strongly suggested that Applicant indicate by page and line number where any of their amendments to the claims are Brenner v. Manson, 148 U.S.P.Q. 689 (Sus. Ct, 1966) held: that "a patent is not a hunting license", "[i]t is not a reward for the search, but compensation for its successful conclusion”.

The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for new matter related to “at least 15 minutes after said MPH administration”.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9, 15, 28, 30, 86, 91 & 93-102 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons made of record in Paper NOs: 20191114, 20200406 & 20200827, and as follows. This is a written description rejection.

generic recitations, such as the generic recitations of “activation protocols”, and undefined “brain activation profile”, with no attempt to define these terms, does no help advance prosecution of this application, nor address this written description rejection. 
 In summary, the specification solely describes methylphenidate administration and observing differentially activation of the right inferior frontal gyrus in ADHD patients, which can be affected by neurofeedback (e.g., see pgs. 52-53 of the specification; as it relates to base claim 1 & 28 & new claim 94, which should be incorporated into base claim 1).  No other modification of an activation protocol is described.  Nor is it disclosed what generically results in “differentially activation” of the rIFG under any condition. Nor how the “effects of MPH” can be modified.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/ function correlation, methods of making the claimed product, or any combination thereof.  Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics to show when the skilled artisan is in possession of the generic “protocols” and “tasks” and “profiles” required to practice the currently claimed, which require using known and defined steps that result in a definable result, the written description requirement under 35 U.S.C. 112, first paragraph is not met.  See MPEP 2163.

Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention”. “The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed [emphasis added]”.

Claim 1, 3, 5-9, 15, 28, 30, 86, 91 & 93-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
No proper antecedent basis nor conception commensurate in scope with that described within the instant specification at the time of filing this application exists for the recitation of “measuring an indication of a selective increase in blood flow in the… rIFG and/or… dLPFC” is found in Figures 5 or 8, or within the Figure legends on page 19, in contrast to Applicant’s assertions on pages 8-9 of the response; thereby, constituting new matter.  Likewise no proper antecedent basis nor conception of each and every limitation of the recitations in new claims 94-100 has been pointed out by Applicant, and which do not exist in Figures 5 & 8; thereby, currently constituting new matter.
It is noted that the Examiner determines proper basis by page and line number from the submitted specification, and not from any paragraph number in some other document. 


Accordingly, Applicant is invited to indicate by page and line number where such basis alternatively exists.

Claims 1, 3, 5-9, 15, 28, 30, 86, 91 & 93-102 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, for the reasons made of record in Paper NOs: 20191114 & 20200827, and as follows.  See MPEP § 2172.01.
It is noted that Applicant ignored the rejections related to the claims being incomplete, and therefore, the rejection stands.
The omitted elements are:
-what exactly results in “modifying the effect of …MPH”, as recited in the preamble of base claims 1 & 101.  Likewise, what specifically leads to “modifying said cognitive task” in claims 6, 8 & 97 or “modifying the effect of said MPH dosage according to said determined brain activation profile” in claim 8, and “receiving by a device said measuring results…” in claim 99, when no positive nor negative tasks or effects to be modified are recited.  It is suggested incorporating claim 28 into claims 6 & 8 may obviate this particular rejection.  And that incorporating claims 94, 96 & 100 into base claim 1 should also advance prosecution.
-what constitutes a definable “brain activation protocol” to be “determin[ed]” in claims 5, when no protocols are recited nor specifically defined within the specification, which therefore, currently only constitute mental steps and not definable active method steps.
-what steps constitute “at least one executive function task”, and an “at least one control inhibition task” when no steps to define or perform such parameters are recited in claim 30,

Claims 1, 3, 5-9, 15, 28, 30, 86, 91 & 93-102 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons made of record in Paper NO: 20200827, and as follows.
It is noted that Applicant ignored the rejections related to the claims being indefinite, and therefore, the rejection stands.
First, amended base claim 1 now recites “measuring an indication of a selective increase in blood flow…”, and then “administering said MPH”.  Does this mean measuring blood flow, or not, and what is “an indication”?  Does this further mean re-administering MPH, where only the patient was subjected to some previous MPH protocol (i.e., “said MPH”), which is confusing and lacks proper antecedent basis in base claims 1, 6-9, 15 & 96, and if so, how is the effect of MPH modified, as recited in the preamble?  In other words, what is the metes and bounds of “an indication…” or “selective blood flow”, or “modifying the effect”, as already made of record in the last Office action; thereby, making base claim 1 very confusing on what constitutes the boundaries of Applicant’s invention.  In short, this claim makes no sense whatsoever in regard to accomplishing what is recited in the preamble.  In addition, for example, legalize does not need to be extensively used in a claim (i.e., claims 1, 3, 28, 94, 97 & 99-100); especially if it only confuses.
Importantly, as previously pointed out, the boundaries of the functional language “modifying the effect of MPH” is unclear because the claims do not provide a discernable boundary on what structurally within an “effect” can putatively be modified by MPH, in order to 
As previously made of record, again, it remains ambiguous what constitutes the boundaries for “determining a brain activation protocol [since none is defined and how is such “determined [according] to brain activation profile”] in claims 5 & 8 [wherein “indicating activation of at least one brain region…” is a circular recitation that defines nothing], “reach[ing] target activation levels… [when no target nor levels are define]” or “target connectivity measures of at least one [undefined] neural network affected…” as recited in claim 7, “measuring at least one clinical value” when none are defined, as in claim 9, “reducing at least one [undefined] side effect of said MPH” in claim 15, “performing at least one [undefined] executive function task and/or at least one [undefined] control inhibition task” in claim 30, when none are specifically recited within the claims; thereby, making these claims indefinite.
Lastly no antecedent basis now exists in claims 3 & 6 for “said cognitive task” due to this term being deleted in amended base claim 1. Also no antecedent basis exists for “said MPH dosage” in claim 8.  See above for other problems with proper antecedent basis in base claim 1, etc.

New claims 101 & 102 are rejected under 35 U.S.C. 103 as being unpatentable over Einav et al (WO 2006/021952) and Wiig et al (U.S. pre pub 2003/0229122 A1), for similar reasons made of record in Paper NOs: 20191114 & 20200827. 



It is noted that no active measuring step is recited in these new claims, and that in contrast to Applicant’s assertions, “functionally” Einay et al. and Wiig et al. teach this very broadly claimed invention. 
Einav et al. teach treating cortical activity in a patient, which includes damage caused by traumatic brain injury or stroke, by administering a drug, and locally activating a select brain region with a physical activity or a brain stimulation tool/ activation profile in a synchronous/ timed relationship, which results in a differentially activation/enhanced delivery of the drug to the selected brain region optionally under patient control/neurofeedback (step c) (e.g., pg. 19 (lines 21-33), pg. 23 (lines 21-29), pg. 26 (lines 1-15), pg. 58 (lines 20-32) & pg. 72; as it relates to claims 101 & 102), and in which page 26 specifically teach looking at “increased blood flow”.  Einav et al further teach varying dosage if “not having sufficient effect” (i.e., modifying drug administration) or “causing over compensation or undue tiredness” (pg. 61 (lines 25-33); thereby, meeting the general functional limitations within claims 101 & 102.
However, Einav do not teach use of specific drugs such as MPH to treat the specific neurological disease ADHD.
Wiig et al teach that methylphenidate is a mild central nervous system stimulant widely used to treat ADHD (e.g., pp# [0085], and that when using a dose of 5 mg/kg 30 minutes prior to training, the clinical neuro-feedback parameter of retention memory in rats improved, while administering 10 and 15 mg/ml of methylphenidate had no effect on a second brain region (e.g., pp# [0371]; as it relates to claims 101 & 102).  Wiig further teach administration includes either before or after training/ activation protocol (e.g., pp# [[0369]; as it relates to claims 101 & 102).  Wiig also teach that transection of the fibrio fornix (i.e., a clinical parameter/neural network) pp# [0207], [0208] & [0379]; as it relates to claims 101 & 102).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to complement the method of Einav et al by specifically using the drug methylphenidate (MPH) to treat ADHD, as taught by Wiig et al. in a memory retention/cognitive task, in order to more specifically discover the effects of methylphenidate on ADHD patients with a reasonably expectation of success.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 31, 2021